IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00237-CV
 
In
the Interest of
M.A.R.,
A.R., A.R., I.R., and J.R., Children
 
 

From the County Court
at Law
Ellis County, Texas
Trial Court No. 77,521-CCL
 

abatement order

 
            After Appellant’s parental
rights to her five children were terminated, Appellant, who was apparently
indigent in the trial court proceedings, filed a motion for new trial and
sought indigent status for appeal.  The trial court denied the motion for new
trial, found her appeal to be frivolous, and overruled her claim of indigence. 
See Tex. Fam. Code Ann. §
263.405(d) (Vernon 2008).  Appellant’s counsel then withdrew.
            We have not received any
records to date, despite notice to Appellant.  In a letter dated October 1,
2010, the district clerk advised us that Appellant has not requested the
clerk’s record or paid for or made arrangements to pay for it.  The district
clerk also advised us that Appellant had phoned, wanting “to pick up a copy of
the file so she could send it to the Tenth Court of Appeals.”  When told that
the district clerk prepares and sends the file (i.e., the clerk’s record) to
the appellate court, Appellant requested that the district clerk prepare a bill
of cost for everything in the case file so that she would know the amount of
the bill of cost.
In the event Appellant has not abandoned
this appeal, Appellant has a statutory right to appointed counsel to appeal the
trial court’s indigence and frivolousness determinations.  See In re S.T.,
239 S.W.3d 452, 457 (Tex. App.—Waco 2007, order).  Accordingly, we abate this
cause and remand it to the trial court for a hearing:  (1) to determine
why no record has been filed; (2)
to determine whether
Appellant has abandoned the appeal; and (3) if it is found that Appellant has
not abandoned this appeal, to appoint counsel to appeal the trial court’s indigence and frivolousness
determinations.
The trial court shall conduct the
hearing within fourteen (14) days after the date of this order.  The trial
court clerk and court reporter shall file supplemental records within
twenty-eight (28) days after the date of this order.
 
PER
CURIAM
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal abated
Order issued
and filed December 15, 2010
Do not publish